        Case 6:06-cr-60011-AA        Document 383       Filed 03/08/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
JOSEPH H. HUYNH
Assistant United States Attorney
Joseph.Huynh@usdoj.gov
405 E 8th Avenue, Suite 2400
Eugene, OR 97201
Telephone: (541) 465-6771
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


 UNITED STATES OF AMERICA                                  Case No. 6:06-cr-60011-AA

               v.                                          NOTICE OF APPEARANCE

 JOSEPH DIBEE, ET AL.,

               Defendants.


       Please take notice that Assistant United States Attorney Joseph H. Huynh is appearing in

the above captioned case as counsel on behalf of the government. Service of pleadings in this

case should be sent to AUSA Huynh at Joseph.Huynh@usdoj.gov.

Dated: March 8, 2021

                                                   Respectfully submitted,

                                                   SCOTT ERIK ASPHAUG
                                                   Acting United States Attorney

                                                   /s/ Joseph H. Huynh
                                                   JOSEPH H. HUYNH
                                                   Assistant United States Attorney




NOTICE OF APPEARANCE                                                                      Page 1
